                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

    PETER BORMUTH,

                Plaintiff,                         Case No. 2:20-cv-11399
                                                   District Judge Mark A. Goldsmith
    v.                                             Magistrate Judge Anthony P. Patti1

    GRETCHEN WHITMER,

           Defendant.
___________________________________/

 OPINION AND ORDER DENYING PLAINTIFF’S NOVEMBER 25, 2020
MOTION FOR LEAVE TO FILE SUPPLEMENTAL COMPLAINT UNDER
               FED. R. CIV. P. 15(d) (ECF No. 44)

I.       OPINION:

         A.    Introduction

         This is a highly unusual case. While most pandemic-related cases involving



1
  In his motion papers, Plaintiff repeatedly refers to the Undersigned as
“Magistrate.” (See ECF No. 44-1, PageID.1097, 1105; ECF No. 51, PageID.1287
n.1.) While this title may exist in state courts, the title “magistrate” no longer
exists in the U.S. Courts, having been changed from “magistrate” to “magistrate
judge” in 1990. Judicial Improvements Act of 1990, 104 Stat. 5089, Pub. L. No.
101-650, §321 (1990) (“After the enactment of this Act, each United States
magistrate . . . shall be known as a United States magistrate judge.”). See Ruth
Dapper, A Judge by Any Other Name? Mistitling of the United States Magistrate
Judge, 9 FED. COURTS L. REV. 1, 5-6 (2015). Thus, the word “magistrate” is no
longer appropriately used as a noun in federal courts, but only as an adjective
indicating the type of judge to which one is referring. Plaintiff is reminded to use
the correct title, in the future, when referring to Judge Patti.
                                          1
religious freedom have challenged restrictions on religious worship, Plaintiff here

attacks the exemptions against criminal prosecution for religious gatherings. (ECF

No. 44-1, PageID.1107-1115, ¶¶ 10-12,15-17, 21, 23-24, 29-30, 40, and Prayer for

relief, ¶¶ A-B.) In Plaintiff’s initial pleading – brought under, inter alia, the First

Amendment’s Establishment Clause – he sought to remove the religious practice

exemption, because – with particular emphasis on Christianity – he claimed that

houses of worship could potentially be super-spreaders, which would expose him

to the Covid-19 virus. Now, in his proposed supplemental complaint, while still

largely taking issue with the exemptions, Plaintiff also seeks to claim that the

Covid restrictions inhibited his own free expression of religious beliefs. The

exemptions at issue neither establish a state religion, nor favor particular religions,

nor inhibit Plaintiff’s own free expression of genuinely-held religious beliefs.

Plaintiff’s proposed supplementation to his complaint does not change this reality,

and his corresponding prayer for declaratory and injunctive relief – to effectively

obliterate the exemptions for places of religious worship and their owners – runs

contrary to multiple recent United States Supreme Court opinions or orders

disfavoring religious restrictions or directing exemptions for religious worship like

the ones at issue here. See Roman Cath. Diocese of Brooklyn v. Cuomo, 141 S. Ct.

63 at 65-66, 68 (2020) (granting injunctive relief against New York Executive

Order that “impose[d] very severe restrictions on attendance at religious services . .


                                            2
.” and, thereby, “[struck] at the very heart of the First Amendment’s guarantee of

religious liberty.”); High Plains Harvest Church v. Polis, 141 S. Ct. 527 (2020)

(Mem.) (vacating District of Colorado’s order denying injunctive relief related to

the state’s “capacity limits on worship services” and ordering further consideration

in light of Roman Cath. Dioceses of Brooklyn); Harvest Rock Church, Inc. v.

Newsom, 141 S. Ct. 889 (2020) (Mem.) (vacating Central District of California’s

order denying injunctive relief from ban on indoor religious services and ordering

further consideration in light of Roman Cath. Dioceses of Brooklyn); Robinson v.

Murphy, 141 S. Ct. 972 (2020) (Mem.) (vacating District of New Jersey’s order

denying injunctive relief from executive orders, which limited occupancy for

indoor religious-purpose gatherings and extended mask requirements to religious

services, and ordering further consideration in light of Roman Cath. Dioceses of

Brooklyn); Tandon v. Newsom, 141 S. Ct. 1294 (2021) (holding that the Ninth

Circuit should have granted injunctive relief – pending appeal – as to California’s

restrictions on religious exercise that were unlikely to withstand strict scrutiny);

Gateway City Church v. Newsom, 141 S. Ct. 1460 (2021) (Mem.) (holding that the

Ninth Circuit should have granted injunctive relief – pending appeal – from Santa

Clara County’s indoor-gathering restrictions as applied to plaintiffs-appellants’

places of worship). Moreover, none of Plaintiff’s proposed claims, including the

Free Exercise claim he seeks to add, are justiciable. For the reasons that follow,


                                           3
Plaintiff’s request to supplement will be denied.

      B.     Background

      Plaintiff initiated this lawsuit on May 18, 2020, amidst Governor Whitmer’s

issuance of Executive Orders concerning the State of Michigan’s response to the

coronavirus pandemic. Plaintiff thereafter amended his complaint on multiple

occasions. (See ECF Nos. 5, 7, 27.) In sum, he challenged the constitutionality of

Executive Order 2020-77, namely Paragraph 16 therein:

      . . . Consistent with prior guidance, neither a place of religious
      worship nor its owner is subject to penalty under section 20 of this
      order for allowing religious worship at such place. No individual is
      subject to penalty under section 20 of this order for engaging in or
      traveling to engage in religious worship at a place of religious
      worship, or for violating section 15(a) of this order.

(ECF No. 27, PageID.728; ECF No. 27, ¶¶ 11, 23, 25, 45.) Plaintiff’s causes of

action were alleged violations of the First Amendment’s Establishment Clause, the

Fourteenth Amendment’s Equal Protection Clause, and the Michigan Constitution.

(ECF No. 27, ¶¶ 46-66.)

      C.     The March 2021 dismissal

      Judge Goldsmith referred this case to me for pretrial matters. In November

2020, I entered two reports and recommendations, the latter of which concerned

Governor Whitmer’s June 24, 2020 motion to dismiss (ECF No. 22). (ECF No.

41.) The lengthy discussion of justiciability addressed, inter alia, two issues

significant to the matter currently at bar: (1) mootness – both “based on the
                                          4
Governor’s orders” and “not cured by MDHHS order,” (ECF No. 41,

PageID.1048-1056); and, (2) standing – including Plaintiff’s alleged injuries, the

connection between injury and conduct, and redressability (ECF No. 41,

PageID.1056-1068). Although I also considered whether Plaintiff had pleaded a

constitutional violation, I noted that it was not necessary to reach this question if

the Court agreed that Plaintiff’s claims were not justiciable. (ECF No. 41,

PageID.1070-1071.)2

         On March 10, 2021, Judge Goldsmith entered an order denying the motion

for a temporary restraining order and preliminary injunction, granting the motion

to dismiss, and reserving judgment. (ECF No. 53.) Importantly, Judge Goldsmith

noted:

         Because the executive order at issue is no longer operative, and there
         has been no showing of a foreseeable threat of reinstatement of a
         similar executive order by the Governor, the complaint must be
         dismissed as moot, and the motion for temporary restraining order and
         preliminary injunction must be denied as moot. However, because
         Bormuth has filed a motion to file a supplemental complaint ([ECF

2
  In his November 25, 2020 and December 7, 2020 objections, Plaintiff posits that
“strict scrutiny must be applied” in his case. (ECF No. 43, PageID.1095; ECF No.
47, PageID.1243.) To the extent the Court referenced “rational basis review” in its
November 20, 2020 report (ECF No. 40, PageID.1038) or its November 23, 2020
report (ECF No. 41, PageID.1071), it related to the Court’s review of Governor
Whitmer’s order or action on public health-related measures, not the Court’s
review of Plaintiff’s alleged violation of the First Amendment’s Establishment
Clause. In any case, the exemption to permit religious worship free from criminal
prosecution is consistent with several recent Supreme Court decisions and would
easily pass muster under strict scrutiny, as cited above.
                                           5
       No.] 44), which is currently pending before the magistrate judge, this
       action as a whole will not be dismissed, and judgment will not
       presently issue.

(ECF No. 53, PageID.1307; see also id., PageID.1312.)

       Plaintiff then filed a motion for reconsideration. (ECF No. 54.) Governor

Whitmer filed a response, in which she invited the Court to adopt my report and

recommendation in full and dismiss the case. (ECF No. 56, PageID.1357.) On

May 13, 2021, Judge Goldsmith denied the motion for reconsideration. (ECF No.

57).

       D.    Plaintiff’s November 25, 2020 motion to supplement

       Currently before the Court is Plaintiff’s November 25, 2020 motion for

leave to file his proposed supplemental complaint, which Plaintiff filed

concurrently with his objections to other matters (ECF Nos. 42, 43) and on the

same day the United States Supreme Court issued its decision in Roman Cath.

Diocese of Brooklyn, 141 S. Ct. at 63.

       Plaintiff seeks to add Robert Gordon as a Defendant and set out

“transactions, occurrences, events, and evidence that happened after the Plaintiff

mailed his Amended Verified Complaint on May 23, 2020.” (ECF No. 44,

PageID.1097-1098.)3 Governor Whitmer has filed a response (ECF No. 48), and


3
 In his instant, November 25, 2020 motion, Plaintiff claims that his proposed
supplemental complaint concerns post-May 23, 2020 matters (ECF No. 44,
                                          6
Plaintiff has filed a reply (ECF No. 51).

      E.     Discussion

             1.    Fed. R. Civ. P. 15(d) (“Supplemental Pleadings.”)

      I begin with a procedural observation. Plaintiff is requesting to supplement

his complaint in accordance with Fed. R. Civ. P. 15(d), which states:

      On motion and reasonable notice, the court may, on just terms, permit
      a party to serve a supplemental pleading setting out any transaction,
      occurrence, or event that happened after the date of the pleading to be
      supplemented. The court may permit supplementation even though the
      original pleading is defective in stating a claim or defense. The court
      may order that the opposing party plead to the supplemental pleading
      within a specified time.

Fed. R. Civ. P. 15(d) (emphasis added). As one Court has put it:

      A motion to supplement a complaint under Fed. R. Civ. P. 15(d) is
      properly addressed to the discretion of the trial court. Allen v.
      Reynolds, No. 89-6124, 1990 WL 12182, at * 2 (6th Cir. Feb. 13,
      1990) (citing Otis Clapp & Sons, Inc. v. Filmore Vitamin Co., 754
      F.2d 738, 743 (7th Cir. 1985)). While leave to permit a supplemental
      pleading is favored, it cannot be used to introduce a separate, distinct
      and new cause of action. Planned Parenthood of S. Cali. v. Neeley,
      130 F.3d 400, 402 (9th Cir. 1997). Where a motion seeks to add
      entirely new claims that occurred before the original pleading, the

PageID.1097-1098), which would mean that he seeks to supplement for matters
occurring after the second amended complaint (ECF No. 7). However, his
November 25, 2020 proposed supplemental complaint concerns “events that have
occurred and claims that have arisen since the Plaintiff mailed his Amended
Verified Complaint to this Court on June 8, 2020[,]” (ECF No. 44-1, ¶ 9), which
seems to be a reference to Plaintiff’s June 9, 2020 proposed amended complaint,
which itself was approved by the Court on June 19, 2020 (ECF Nos. 18, 20) and
separately filed effective the same date (ECF No. 27). Thus, this opinion treats
Plaintiff’s motion to supplement as relating to matters that have occurred since
June 2020.
                                            7
      motion is properly considered to be a motion to amend, not one to
      supplement. Michael v. Ghee, 498 F.3d 372, 386 (6th Cir. 2007); see
      also United States v. Hicks, 283 F.3d 380, 385 (D.C. Cir. 2002)
      (within the meaning of Rule 15, supplements relate to events that have
      transpired since the date of the original pleading, while amendments
      typically rely on matters in place prior to the filing of the original
      pleading).

White v. Corizon, Inc., No. 1:19-CV-948, 2020 WL 813410, at *7 (W.D. Mich.

Feb. 19, 2020); see also Moore’s Federal Practice 3d, § 15.30 (“It is within the

discretion of the court to allow a supplemental pleading to be filed at any stage of

the case….”). “And in exercising its discretion, a trial court should be mindful that

supplementation, like amendment, should be freely granted, but, on the other hand,

the non-moving party might be prejudiced by supplementation, adding post-

complaint claims may be judicially inefficient, and the supplemental claims may

be futile because they fail to state a claim upon which relief may be granted.”

Coleman v. Gullet, No. CIV.A. 12-10099, 2013 WL 4026839, at *5 (E.D. Mich.

Aug. 6, 2013) (Michelson, M.J.), report and recommendation adopted, No. CIV.A.

12-10099, 2013 WL 5172306 (E.D. Mich. Sept. 13, 2013) (Goldsmith, J.).

Significantly, a court does not abuse its discretion in denying a motion for leave to

supplement where the new information sought to be added would not “remedy the




                                          8
deficiencies in the original complaint.” Beezley v. Fremont Indemnity Co., 804

F.2d 530, 531 (9th Cir. 1986). 4

      Plaintiff’s motion is clearly based on Rule 15(d). (See ECF No. 44,

PageID.1097-1098, 1101-1102, 1107.) At the time Plaintiff filed his November

2020 motion to supplement, Judge Goldsmith had yet to enter his March 2021

ruling on the dispositive motions – including dismissal of the formerly operative

pleading, i.e., Plaintiff’s June 19, 2020 amended complaint (ECF No. 27). (See

ECF No. 53, PageID.1312.) Thus, as the Court now takes up Plaintiff’s request to

supplement ̶ after waiting to see how Judge Goldsmith would decide the motion

for reconsideration (ECF No. 54) and whether he would grant Governor Whitmer’s

responding request to dismiss the entire case on grounds other than mootness (ECF

No. 56, PageID.1357) ̶ it is nevertheless considering supplementation of a since-

dismissed complaint. In other words, supplementing under these circumstances is

akin to filing a new complaint.

             2.    Comparing the formerly operative (yet since dismissed)
                   pleading and the proposed supplemental pleading

                   a.     Introduction




4
 Incidentally, “the same standard of review and rationale apply . . .” to a motion to
amend under Fed. R. Civ. P. 15(a) and a motion to supplement under Fed. R. Civ.
P. 15(d). Spies v. Voinovich, 48 F. App'x 520, 527 (6th Cir. 2002).
                                          9
      The introduction of the formerly operative complaint mentions Paragraph 16

of the May 7, 2020 Executive Order – i.e., EO 2020-77. (ECF No. 27, ¶¶ 8-13.)

By comparison, the introduction to the November 25, 2020 proposed supplemental

complaint mentions: (1) the Michigan Supreme Court’s October 2, 2020 decision

about the Emergency Management Act (EMA) and the Emergency Powers of the

Governor Act (EPGA), In re Certified Questions From United States Dist. Ct., W.

Dist. of Michigan, S. Div., 506 Mich. 332, 958 N.W.2d 1 (2020); 5 and, (2)

emergency orders issued under the authority of Mich. Comp. Laws Ann. §

333.2253 (“Epidemics; issuance of emergency orders by director; cooperation by

department of agriculture”). (ECF No. 44-1, ¶¶ 9-15.) In the wake of the

Michigan Supreme Court’s decision, the MDHHS has issued multiple orders

related to gatherings and face masks, each of which has a religious worship

exemption. See, e.g., Emergency Order Under MCL 333.2253 – Gathering

Prohibition and Mask Order (Oct. 5, 2020) (Paragraph 6(d)) through May 15, 2021

Gatherings and Face Mask Order (May 14, 2021) (Paragraph 9(d)), and June 1,

2021 Gatherings and Face Mask Order (Paragraph 7(d)). On June 22, 2021, the



5
  See also In re Certified Questions from United States Dist. Ct. , W. Dist. of
Michigan, S. Div., 506 Mich. 933, 949 N.W.2d 274 (Oct. 12, 2020) (“On order of
the Court, the motion for immediate consideration is GRANTED. The motion to
stay the precedential effect of the October 2, 2020 opinion is considered, and it is
DENIED.”).

                                          10
latest of these emergency orders was rescinded. See Rescission of Emergency

Orders (signed on June 17, 2021; effective on June 22, 2021).

                   b.     Factual allegations

      The factual allegations in the formerly operative pleading span the period

from March 10, 2020 – Declaration of State of Emergency (EO 2020-4) – to June

8, 2020 (ECF No. 27, ¶¶ 14-36), while the factual allegations in the proposed

supplemental complaint span the period from August 1, 2020 – i.e., the celebration

of Lughnasa – through November 15, 2020 – the date of MDHHS Director

Gordon’s Emergency Order under MCL 333.2253 – Gatherings and Face Mask

Order (ECF No. 44-1, ¶¶ 16-25).

      Plaintiff’s proposed supplemental pleading mentions EOs 2020-115 and

2020-176 (ECF No. 44-1, ¶¶ 16, 17, 32) and the October 5th, October 29th and

November 15th MDHHS orders (id., ¶¶ 21, 23, 24). The MDHHS later issued

multiple Gatherings and Face Mask Orders, the latest of which became effective

on June 1, 2021 and provided the following religious worship exemption: “Neither

a place of religious worship nor its owner is subject to penalty under this order for

allowing religious worship at such place. No individual is subject to penalty under

this order for engaging in religious worship at a place of religious worship.” June

1, 2021 Gatherings and Face Mask Order (Paragraph 7(d)). However, as noted

above, the June 1, 2021 order was rescinded on June 22, 2021.


                                          11
                   c.     Causes of action

      To be comprehensive, the formerly operative complaint had a separate

“injury and standing” section (ECF No. 27, ¶¶ 37-45), which does not appear in the

proposed supplemental complaint (ECF No. 44-1). More importantly, the causes

of action in the former are the First Amendment’s Establishment Clause, the

Fourteenth Amendment’s Equal Protection Clause, and the Michigan Constitution

(ECF No. 27, ¶¶ 46-66), while the proposed supplemental complaint alleges

violations of the First Amendment’s Establishment Clause (titled “Government

Favoritism” in Count I of the proposed supplement), the First Amendment’s Free

Exercise Clause, and the Fourteenth Amendment’s Equal Protection Clause (ECF

No. 44-1, ¶¶ 26-41). The new claim under the Free Exercise Clause alleges that

Plaintiff’s engagement in certain religious activities was curtailed by the

Governor’s and MDHHS Director’s orders (id., PageID.1111-1114, ¶¶ 32-34),

while the other two counts hinge on the exemptions’ alleged unequal treatment (id.,

¶¶ 29, 30, 41).

                   d.     Prayers for relief

      In addition to requesting nominal damages, costs and expenses, Plaintiff’s

formerly operative pleading requested that the Court:

      A.     Issue a declaratory judgement that paragraph 16 of Defendant's
             EO 2020-77 is unlawful and unconstitutional and that
             Defendant violates Plaintiff’s fundamental constitutional rights
             for all the reasons stated in this complaint.
                                          12
      B.     Issue a permanent injunction to enjoin Defendant to remove
             paragraph 16 from her EO 2020-77 and from including it in any
             future EO's.

(ECF No. 27, PageID.710). Similarly, Plaintiff’s proposed supplemental

complaint seeks nominal damages, costs and expenses (and “any other such relief

as the Court deems just and appropriate”) and asks the Court to:

      A.     Issue a declaratory judgement that the exemption for “places of
             religious worship and their owners[”] is unlawful and
             unconstitutional irregardless [sic] of the statutory authority
             under which it is issued and that Defendant[s] violate Plaintiff’s
             fundamental constitutional rights for all the reasons stated in
             this complaint.

      B.     Issue a permanent injunction to enjoin Defendant[s] to remove
             the exemption from any emergency orders issued under MCL
             333.2253 and to enjoin them from including it in any future
             EO’s issued under MCL 30.401 or MCL 333.2253.

(ECF No. 44-1, PageID.1114-1115.)

             3.    Judicial efficiency

      It is important to remember that, in its essence, Plaintiff’s lawsuit – whether

by the formerly operative pleading or the proposed supplemental pleading –

challenges the religious worship exemption. In the instant motion, Plaintiff claims

that the Michigan Supreme Court’s October 2, 2020 decision – which concerned

the EMA (Mich. Comp. Laws §§ 30.401, et seq.) and the EPGA (Mich. Comp.

Laws §§ 10.31, et seq.) – necessitates the filing of a supplemental complaint.

(ECF No. 44, PageID.1101.) He argues that: (i) Defendant Whitmer “issues her
                                         13
emergency orders through her agent,” Defendant Gordon; (ii) the orders are issued

under the authority of Mich. Comp. Laws § 333.2253; and, (iii) the October 5,

October 29, and November 15 MDHHS orders “have created new claims that the

Plaintiff seeks to add to this case.” (Id., PageID.1101.)6 Plaintiff acknowledges

the alternative – initiation of “a separate action against Robert Gordon in his

official capacity,” which he claims would “involve needless expense, delay, and

waste of judicial resources.” (ECF No. 44, PageID.1102.) But his suggestion is to

“add Gordon as a defendant in this case,” because “he is Whitmer’s agent.” (ECF

No. 44, PageID.1102-1103.)

      The Court agrees with Plaintiff that allowing him to file a supplemental

complaint would “avoid piecemeal litigation between essentially the same parties

on substantially identical issues[,]” and that, at least at the time that this motion

was filed, “[t]here [wa]s still a live controversy between the parties over the

Constitutional issues the Plaintiff has raised.” (Id., PageID.1103.) Troxel Mfg. Co.

v. Schwinn Bicycle Co., 489 F.2d 968, 970 (6th Cir. 1973) (“piecemeal litigation

should be discouraged, not only because it is antagonistic to the goals of public


6
  Although the Court disagrees that any of the subsequent events have created new
claims that did not exist until the late Summer of 2020 (as the exemptions and
restrictions have remained essentially the same throughout the pandemic), the
effects experienced by Plaintiff may have changed factually (e.g., different times of
the year involve different religious celebrations). In any event, the Court does not
base its opinion on whether these truly are new claims (as opposed to similar
claims on changed facts).
                                           14
policy, but also because it is prejudicial to the rights of individual litigants.”). As

noted in more detail above, the proposed supplemental complaint adds a party

(Gordon), concerns a new source of authority (Mich. Comp. Laws Ann. §

333.2253), relates to a different period of factual allegations (August 1, 2020 –

November 15, 2020), and adds a new cause of action (First Amendment Free

Exercise Clause). Nonetheless, the crux of this lawsuit is a religious worship

exemption, and Paragraph 16 of Defendant Whitmer’s EO 2020-77 is similar to

Paragraph 10(d) of the MDHHS order. Thus, the Court concludes that it would be

judicially inefficient to require Plaintiff to file a new lawsuit with respect to his

proposed supplemental complaint. In fact, the Court suspects that Defendant

Whitmer would agree with this approach, as she takes the position that “the

[proposed] supplemental complaint contains no allegations that would remedy

dismissal[.]” (ECF No. 48, PageID.1248.) See also McHenry v. Ford Motor Co.,

269 F.2d 18 at 24, 25 (6th Cir. 1959) (considering “whether leave should be given

to file the proposed amended and supplemental complaint as if no summary

judgment had been entered[,]” and directing that “plaintiffs be permitted to serve

and file an appropriate amended and supplemental complaint bringing to date the

claimed damages which plaintiffs aver they have suffered as a proximate

consequence of defendant's alleged continuing trespass.”); Tefft v. Seward, 689

F.2d 637, 639 (6th Cir. 1982) (“The amended cause of action is not so different as


                                           15
to cause prejudice to the defendants, nor do we find the delay particularly ‘undue’

considering the course of this case through a prior appeal to this Court.”) (external

footnote omitted).

             4.      Justiciability

      The Court first considers whether Plaintiff’s proposed supplemental causes

of action are justiciable. “In assessing whether a claim is justiciable, courts look to

several doctrines, including standing, mootness, ripeness, and political question.”

In re Rosenfeld, 558 B.R. 825, 828 (E.D. Mich. 2016) (Battani, J.), aff'd, 698 F.

App'x 300 (6th Cir. 2017) (citing Allen v. Wright, 468 U.S. 737, 750 (1984)). Two

doctrines remain important here.

                     a.    Mootness

      In November 2020, when I recommended that mootness was not cured by

the MDHHS order, I stated: “the Court cannot take action against a person or

party not currently before it – in this case MDHHS Director Gordon – with respect

to his action that is not the subject of the operative pleading – here an MDHHS

Emergency Order under Mich. Comp. Laws § 333.2253.” (ECF No. 41,

PageID.1053-1054.) At present, Plaintiff seeks to bring claims against both

Governor Whitmer and then-MDHHS Director Robert Gordon (ECF No. 44-1, ¶¶

2-3), although it should also be noted that, since Plaintiff filed his November 25,

2020 motion to supplement, Elizabeth Hertel has replaced Gordon as the MDHHS


                                          16
Director, although this is easily remedied under Fed. R. Civ. P. 25(d). See

https://www.michigan.gov/mdhhs/0,5885,7-339-73970_73993-353437--,00.html.

      More importantly, Plaintiff’s proposed supplemental complaint mainly seeks

declaratory and injunctive relief (ECF No. 44-1, PageID.1114-1115), and the

MDHHS June 1, 2021 Gatherings and Face Mask Order – Paragraph 7(d) of

which is similar to, e.g., Paragraph 10(d) of the November 15, 2020 MDHHS

Gatherings and Face Mask Order – was rescinded effective June 22, 2021. As a

result, the subject clause of Plaintiff’s proposed supplemental pleading has since

been rescinded by an order that does not contain a like religious practice

exemption. Therefore, Plaintiff’s challenge to this provision is moot, and so are

his related prayers for declaratory and injunctive relief, including the request to bar

future such provisions. In fact, Judge Goldsmith previously rejected the notion

that the EMA “might be invoked in a future emergency.” (ECF No. 53,

PageID.1308.) In adopting my prior recommendation that the now formerly

operative pleading be dismissed as moot, Judge Goldsmith found that Plaintiff’s

claim that “‘bat-borne coronaviruses’ will cause new and distinct outbreaks . . .”

did not “rise beyond the realm of speculation and conjecture,” falling “well short

of the case or controversy requirement for this Court’s jurisdiction.” (Id.) The

same is true of the proposed supplemental pleading’s request to enjoin Defendants




                                          17
“from including [the exemption] in any future EO’s issued under MCL 30.401 or

MCL 333.2253.” (ECF No. 44-1, PageID.1115 ¶ B.)

      To be sure, Plaintiff’s proposed supplemental pleading seeks an award of his

“costs, expenses, and nominal damages.” (ECF No. 44-1, PageID.1115 ¶ C.) In

his motion for reconsideration of the Court’s prior order, Plaintiff argued there had

been “an intervening change in controlling law[,]” for which he cited Uzuegbunam

v. Preczewski, 141 S. Ct. 792 (2021), and addressed the issue of nominal damages.

(ECF No. 54, PageID.1315-1318.) However, Judge Goldsmith found that

Plaintiff’s nominal damages claim was not justiciable, and ultimately denied

Plaintiff’s motion for reconsideration. (ECF No. 57, PageID.1360-1361.)

Specifically, in Uzuegbunam, the Supreme Court concluded that “a request for

nominal damages satisfies the redressability element of standing where a plaintiff's

claim is based on a completed violation of a legal right.” Uzuegbunam, 141 S. Ct.

at 802 (emphasis added). Here, in contrast, Plaintiff was not harmed in relation to

his Establishment Clause and Equal Protection Clause claims, as the religious

worship exemption did not violate his constitutional rights; even if it did, the

offending orders have been rescinded, and Plaintiff’s formerly operative nominal

damage claim was previously found by Judge Goldsmith to be “not justiciable”

because Plaintiff’s damage claims against state government officers in their official

capacity are barred by sovereign immunity. (ECF No. 57, PageID.1360-1361.)


                                          18
Plaintiff’s proposed supplemental complaint likewise seeks to sue both Governor

Whitmer and Director Gordon in their official capacities. (ECF No. 44-1,

PageID.1105-1106.) Thus, as before, “Plaintiff’s nominal damages claim does not

save” the day. (ECF No. 57, PageID.1361.)

                   b.     Standing

      As Judge Goldsmith previously ruled, the lack of a live, existing executive

order to enjoin (ECF No. 53, PageID.1307), the speculative nature of Plaintiff’s

“future emergency” claim (id., PageID.1308), and the prohibition against obtaining

damages from a government official in his or her official capacity (ECF No. 57,

PageID.1360-1361) render moot or dismissible the various prayers for relief –

declaratory, injunctive, and nominal damages – set forth in the proposed

supplemental pleading (ECF No. 44-1, PageID.1114-1115). Nevertheless, the

Court alternatively finds that the proposed supplement would not cure Plaintiff’s

lack of standing, as argued by the Governor. (ECF No. 48, PageID.1252-1253.)

Thus, a brief review of Plaintiff’s proposed causes of action is warranted.

                           i.     Establishment Clause

      While the dismissed First Amendment Establishment Clause claim was

based on EO 2020-77 (ECF No. 27, ¶¶ 46-53), the proposed supplemental

complaint alleges that:

      •      Governor Whitmer and MDHHS Director Robert Gordon have
             consistently favored “places of religious worship and their
                                         19
             owners” and allocated a benefit to religion: an exemption from
             otherwise neutral orders designed to protect public health.

      •      In Jackson County, Michigan, there is only one Jewish Temple,
             and one small Mosque, but one hundred thirteen (113) Christian
             Churches of various denominations, so that the overriding effect
             of the exemption for “places of religious worship and their
             owners” has been to support, aid, and foster the Christian
             religion in violation of the Establishment Clause.

(ECF No. 44-1, ¶¶ 26-30 (emphasis added)). Put another way, Plaintiff alleges that

the religious worship exemption allocates “a benefit to religion,” i.e., “an

exemption from otherwise neutral orders designed to protect public health[,]” and,

in particular, the Christian religion. (Id.) (See also id., ¶¶ 11-12.)

                             ii.   Free Exercise Clause

      In his proposed supplemental Free Exercise claim, Plaintiff alleges that his

religious rights were curtailed:

      •      in August and September 2020 by Governor Whitmer’s
             Executive Orders 2020-115 (June 5, 2020) or 2020-176 (Sept.
             4, 2020) (ECF No. 44-1, ¶ 32);

      •      on October 31, 2020 by the October 29, 2020 MDHHS Order
             (id., ¶ 33); and,

      •      in various ways by the November 15, 2020 MDHHS Order (id.,
             ¶ 34).

Stated otherwise, Plaintiff claims that his right to free exercise of his Pagan

religion was curtailed on August 1, 2020 (Lughnasa) by Governor Whitmer’s EO

2020-115, on September 19-22, 2020 (Autumnal Equinox) by Governor Whitmer’s

                                           20
EO 2020-176, on October 31, 2020 (Halloween) by MDHHS Director Gordon’s

October 29, 2020 Gatherings and Face Mask Order, and – at the time of his

November 25, 2020 proposed supplemental pleading – by MDHHS Director

Gordon’s November 15, 2020 Emergency Order under MCL 333.2253 –

Gatherings and Face Mask Order, which “clos[ed] theatres, bars and yoga

studios,” and “strictly limit[ed] indoor and outdoor gatherings.” (ECF No. 27, ¶¶

31-34.)

                            iii.   Equal Protection Clause

      Plaintiff’s now-dismissed Fourteenth Amendment Equal Protection claim

took issue with the alleged effect of Defendant Whitmer’s EO 2020-77 upon

Plaintiff’s rights to gather at a bar, attend yoga, produce and perform his play, get a

tattoo, and hold outdoor religious gatherings. (ECF No. 27, ¶¶ 54-61.) Similarly,

Plaintiff’s proposed supplemental Equal Protection Clause claim takes issue with

the alleged effect of Defendant Gordon’s October 29, 2020 and/or November 15,

2020 orders upon Plaintiff’s rights to gather at a bar, attend yoga, produce and

perform his play, hold outdoor religious gatherings, and participate in “Pagan

Halloween celebrations, rituals and revels . . . .” (ECF No. 44-1, ¶¶ 35-41.) In

Plaintiff’s view, “Christian citizens were given an exemption to practice their

religion[,]” and “were allowed to gather in their ‘places of religious worship[,]’”

such as on November 1, 2020, which is presumably a reference to All Saints’ Day.


                                          21
(ECF No. 44-1, ¶¶ 40, 41.) In other words, Plaintiff suggests that the challenged

religious worship exemption treats Christians differently – although the proposed

supplemental pleading also mentions that Jackson County has one “Jewish

Temple” and “one small Mosque” – than it does Pagans. (ECF No. 44-1, ¶¶ 37-

41.) (See also id., ¶¶ 12, 30.)

                            iv.    Alleged injury

      Governor Whitmer claims that Plaintiff is without standing, because he “has

simply not identified any cognizable injury from any of these orders[,]” e.g., he

does not allege that he “was arrested, cited, or otherwise subject to any threat of

penalty for conducting any of these activities as forms of religious worship.” (Id.,

PageID.1252.) In fact, Governor Whitmer notes: “the activities that Plaintiff

alleges create an injury are in fact eligible for the very exemption that Plaintiff

challenges in the orders – assuming Plaintiff is conducting these activities for

religious worship.” (Id., PageID.1253 (emphasis added).)

      In his reply, Plaintiff argues that he “identified cognizable injuries[,]” such

as outdoor gathering bans/restrictions that prevented Pagans from gathering on

several dates in 2020 – March 19th (Spring Equinox), May 1st (May Day), June 20th

(Summer Solstice), August 1st (Lughnasa), September 19th-22nd (Autumnal

Equinox), and October 31st (Halloween) – which he alleges resulted in irreparable

harm. (ECF No. 51, PageID.1284.) And, he claims that there is unequal treatment


                                           22
between the Catholics and Orthodox Jews – whose religious practice was the

subject of Roman Cath. Diocese of Brooklyn and who were not required to be “first

arrested, cited or subjected to penalty[,]” in order to establish standing or harm –

and Pagans. (ECF No. 51, PageID.1284-1285.)

      However, this likening is misplaced. For one, the applicants in that case had

“clearly established their entitlement to relief pending appellate review.” Roman

Cath. Diocese of Brooklyn, 141 S. Ct. at 66 (emphasis added). Perhaps more

importantly, the regulations at issue in that case could not be viewed as neutral,

because “they single[d] out houses of worship for especially harsh treatment.” (Id.

(footnote omitted).) Here, Plaintiff challenges an MDHHS religious worship

exemption, which is religiously neutral on its face. And, to the extent he claims his

free exercise of his religion has been thwarted, the very exemption he challenges

ensured his right to worship in accordance with his genuinely-held religious

beliefs, without fear of prosecution.

      More specifically, to the extent Plaintiff’s Establishment Clause claim is

based on “protect[ing] public health[,]” (ECF No. 44-1, ¶ 29), Plaintiff still “relies

on a highly attenuated chain of possibilities,” and “does not satisfy the requirement

that threatened injury must be certainly impending.” Clapper v. Amnesty Int'l

USA, 568 U.S. 398, 410 (2013). (See also ECF No. 41, PageID.1060.) Also,

Plaintiff’s argument that “[a]rrest is not required for standing in a First


                                           23
Amendment Claim[,]” (ECF No. 51, PageID.1287-1289), is unavailing as to the

cause currently before the Court. True, the Supreme Court has observed that “it is

not necessary that petitioner first expose himself to actual arrest or prosecution to

be entitled to challenge a statute that he claims deters the exercise of his

constitutional rights[,]” but the Supreme Court said so where there were alleged

threats of prosecution that could not be characterized as imaginary or speculative.

Steffel v. Thompson, 415 U.S. 452, 459 (1974) (emphasis added). 7 See also

Planned Parenthood Ass'n of Cincinnati, Inc. v. City of Cincinnati, 822 F.2d 1390,

1395 (6th Cir. 1987) (“Planned Parenthood's fear of prosecution is reasonably

founded in fact.”); Susan B. Anthony List v. Driehaus, 573 U.S. 149, 164 (2014)

(“past enforcement against the same conduct is good evidence that the threat of

enforcement is not []‘chimerical.’[]”) (quoting Steffel, 415 U.S. at 459). Here,

even acknowledging that the MDHHS June 1, 2021 Gatherings and Face Mask

Order contains a criminal punishment provision – “Consistent with MCL

333.2261, each violation of this order is a misdemeanor punishable by



7
  The petitioner in Steffel had been “twice warned to stop handbilling . . . [,]” and
“told by the police that if he again handbills at the shopping center and disobeys a
warning to stop he will likely be prosecuted.” Steffel v. Thompson, 415 U.S. 452,
459 (1974). Moreover, the Supreme Court considered “[t]he prosecution of
petitioner's handbilling companion” to be “ample demonstration that petitioner's
concern with arrest” had not been “‘chimerical[.]’” Steffel, 415 U.S. at 459
(citation omitted).

                                          24
imprisonment for not more than 6 months, or a fine of not more than $200.00, or

both[,]” Paragraph 7(e) – Plaintiff’s exemplars of boaters and business owners who

were cited for non-compliance are not, as Plaintiff puts it, “good evidence that the

threat of enforcement is not chimerical.” (ECF No. 51, PageID.1288-1289.) None

of these examples are religious worship-related citations, Pagan or otherwise. And

this is likely so because of the very exemption that Plaintiff is challenging. Were

there no such exemption, Plaintiff would be in a much stronger position to assert

standing, as would Muslims, Hindus, Buddhists, Jews, Christians, etc.

                            v.     Neutrality

      To the extent Plaintiff’s Establishment Clause claim alleges an “overriding

effect” of favoring the Christian religion, his argument seems to be based on his

assertion that, within Jackson County, there is only one Jewish synagogue and one

small mosque in comparison to an alleged 113 Christian churches of various

denominations. (ECF No. 44-1, ¶¶ 12, 30.) These numbers do not support a claim,

as the religious worship exemption in question is neutral on its face and benefits

all religions, i.e., it protects both widely practiced forms of religious worship and

less common ones. The assertion that larger religions are necessarily favored over

smaller ones in a religious exemption merely by dint of their sheer number of

adherents is a non sequitur. Furthermore, in addition to the exemption’s facial




                                          25
neutrality, Plaintiff does not allege that the exemption has been applied in a

disparate manner.

      The same can be said of Plaintiff’s Equal Protection claim. Moreover,

perhaps unlike Covid-related religious worship exemptions in other states,

Michigan’s exemptions apply broadly to “places of religious worship,” not solely

to “houses of worship.” See, e.g., Commonwealth v. Beshear, 981 F.3d 505, 509-

10 (6th Cir. 2020). Contrary to Plaintiff’s suggestion, the Michigan exemption

does not favor religions which typically worship indoors over those, like

Plaintiff’s, which prefer outdoor worship. In fact, albeit in his proposed Free

Exercise Clause claim, Plaintiff alleges that Director Gordon’s offending order(s)

“strictly limit[ed] indoor and outdoor gatherings.” (ECF No. 44-1, PageID.1113, ¶

34.) Yet, Plaintiff’s Equal Protection Clause claim seems to complain that the

religious worship exemption somehow permitted indoor religious gatherings in

churches or synagogues, but not outdoor ones or religious gatherings in other

buildings (see id., PageID.1113-1114 ¶¶ 37-41); the exemption makes no such

distinction. As I pointed out in my earlier report and recommendation, “[n]otably,

and contrary to what Plaintiff implies, ‘place of worship’ is neither limited in the

executive orders to churches ̶ or for that matter (though not the focus of his

grievances), synagogues, mosques, shrines or temples ̶ nor to venues in which

Monotheism is observed.” (ECF No. 41, PageID.1062.) By using a broad and


                                          26
generic word like place, the Governor, and subsequently Director Gordon, avoided

narrowing the restriction to “houses of worship” or auditoriums and, instead, chose

a word that simply means location or venue.8

      Additionally, Plaintiff’s Establishment Clause and Equal Protection Clause

claims challenge the religious worship exemption’s phrase, “[n]either a place of

religious worship nor its owner is subject to penalty . . . for allowing religious

worship at such place.” (ECF No. 44-1, ¶¶ 29, 30, 41; June 1, 2021 Gatherings

and Face Mask Order (Paragraph 7(d)) (emphases added).) Plaintiff argues that

the State of Michigan “discriminates against religions that do not own property.”

(ECF No. 51, PageID.1285-1287.) But he has misconstrued the significance of the

words “place” and “owner” in the MDHHS religious exemption paragraph. While

the Court agrees that “the Plaintiff cannot be required to own land or a building in

order to practice his religion[,]” (id., PageID.1285), the phrase “neither a place of

religious worship nor its owner” – which was present in both Defendant Whitmer’s

EO 2020-77 (Paragraph 16) and the June 1, 2021 MDHHS Order (Paragraph 7(d))

(emphases added) – does not require Plaintiff to own land or a building or to utilize

indoor space for worship; it merely exempts those who do or who make their

property available for religious worship. Thus, the farm, park, bar, amphitheater


8
 See Black’s Law Dictionary (10th ed. 2014) (“Place of…” [p. 1334] and “venue”
[p. 1790]– demonstrating that, in a legal context, the word place is used as a
synonym for location or venue.)
                                          27
or theater owners who would willingly provide a venue for religious worship, if

not for mere consumption of alcohol or entertainment performances, could avail

themselves of this protection on the face of the exemption.

      Additionally, with respect to his Equal Protection Clause and Free Exercise

Clause claims, Plaintiff’s inability to perform his own play (“Me Too!”) about

Dionysius, obtain a tattoo, or “gather[] with his friends in community” for

fellowship at a bar with his fellow Pagans (ECF No. 41-4, PageID.1113-1114, ¶¶

37, 39) does not appear to be appreciably different than Christians’ inability to put

on a performance of Godspell or a Passion Play, Jews’ inability to perform Fiddler

on the Roof, or any other religion’s inability to hold a social gathering at a bar for

religious fellowship purposes during the height of the pandemic 9 or to obtain a

tattoo with religious symbolism from a commercial establishment. Indeed,

worshipers in many religions utilize tattoos for religious expression; yet, all were



9
  For instance, a casual Google search shows that Catholics within this District
participate in “Theology on Tap” events at bars in the Archdiocese of Detroit, and
the Notre Dame Club of Ann Arbor holds an annual Advent Mass and time of
fellowship at Conor O’Neill’s Irish Pub. (See
https://www.unleashthegospel.org/event/detroit-catholic-young-adults-theology-
on-tap/ and https://annarbor.undclub.org/news/1984, last visited 6/25/21.) The
Undersigned is confident that – when not amidst a global pandemic – other
religiously-affiliated events occur at bars. In any event, Plaintiff’s proposed
supplemental complaint does not suggest that other religions were given access to
bars during the pandemic, nor does it suggest that the religious worship exemption
was disparately applied to bars or that the exemption was actually denied to him.

                                           28
temporarily prevented from engaging in this intimate, health-regulated practice – in

which social distancing is not possible – out of concern for public health and

safety. The Governor and/or MDHHS Director’s restriction of the tattoo industry

was well within the Executive Branch’s discretion, as body art is highly regulated.

See Mich. Comp. Laws 333.13101-13112 (“Body Art Facilities”). 10 And while it

may be true that some of these activities may have a component of religious



10
   Plaintiff also seeks to allege that Robert Gordon's November 15, 2020 order
prevented Plaintiff from “attending Yoga classes for his physical and spiritual
health in the Samadhi Yoga Studio directly downstairs from his residence[,]”
further noting that “[y]oga is a spiritual practice developed by Pagans (Hindus).”
(ECF No. 44-1, PageID.1113, ¶ 38.) However, although Hindus may, according to
Plaintiff, be fellow Pagans, Plaintiff does not claim to be a Hindu; rather, he claims
to be a Druid. (Id., PageID.1105-1106, 1115.) And he does not claim that Yoga is
a form of worship, let alone one that is specific to Hinduism, Paganism or
Druidism, even if it may well have a spiritual component. (Id., PageID.1108,
1111, 1113 ¶¶ 11, 24, 34, 38.) In fact, the December 11, 2014 resolution of the
United Nations General Assembly – which recognized an International Day of
Yoga, and of which this Court takes judicial notice under Fed. R. Evid. 201 –
promotes the practice for entirely nonsectarian reasons, namely because the “wider
dissemination of information about the benefits of practising yoga would be
beneficial for the health of the world population[.]” See
https://undocs.org/A/RES/69/131 (last visited June 29, 2021). Likewise, the U.N.'s
2021 declaration of the International Day of Yoga recognizes Yoga as an “ancient
physical, mental and spiritual practice that originated in India[,]” and as having
“universal appeal[.]” (https://www.un.org/en/observances/yoga-day, last visited
6/25/21.) Adherents to the practice of yoga have included varied personalities
from many faith traditions, including Prince Charles, the future head of the Church
of England. (S. Anand, “India’s Pandemic Plight Takes Toll on Yoga Capital,”
Wall Street Journal, June 23, 2021 at A9.) Also, Plaintiff does not claim the
inability to practice Yoga, only the inability to do so in a particular studio that
happens to be “directly downstairs from his residence.” (ECF No. 41-1,
PageID.1113 ¶ 38.)
                                          29
expression, to the extent that they have been limited by Michigan’s Covid-related

shutdown orders – and even assuming for the moment that the exemption would

not apply – they were limited across-the-board, i.e., they affected all religions and

likewise curtailed the nonreligious uses of these venues.

      As the Supreme Court noted within the last month, “laws incidentally

burdening religion are ordinarily not subject to strict scrutiny under the Free

Exercise Clause so long as they are neutral and generally applicable.” Fulton v.

City of Philadelphia, 141 S.Ct. 1868, 1876 (June 17, 2021) (citing Employment

Division, Department of Human Resources of Oregon v. Smith, 494 U.S. 872, 878-

82 (1990)). See also Roberts v. Neace, 958 F.3d 409, 413 (6th Cir. 2020 (order)

(per curiam) (“[A] generally applicable law that incidentally burdens religious

practices usually will be upheld.”) (citing Smith, 494 US at 878-79); Beshear, 981

F.3d at 510 (“Here, religious schools are in the category of ‘K-12 schools’ because

the reasons for suspending in-person instruction apply precisely the same to them.

. . . Any burden on plaintiffs’ religious practices is ‘incidental’ and therefore not

subject to strict scrutiny.”) (internal citation omitted). The Supreme Court

explained that a law lacks general applicability where it either “permit[s] the

government to grant exemptions based on the circumstances underlying each

application” or “prohibits religious conduct while permitting secular conduct that

undermines the Government’s asserted interests in a similar way.” Fulton, 141


                                           30
S.Ct. at 1877. As Justice Barrett separately explained, “[a] long-standing tenet of

our free exercise jurisprudence – one that both predates and survives Smith – is that

a law burdening religious exercise must satisfy strict scrutiny if it gives

government officials discretion to grant individualized exemptions.” Id. at 1883

(Barrett, J., concurring). However, neither the shutdown orders (which Plaintiff

does not seek to enjoin) nor the exemptions for religious worship (which he seeks

to enjoin) provided for individualized exemptions or prohibit religious conduct

while permitting secular conduct of a like kind.

      On their face and under the freshest possible jurisprudence on the subject,

the portions of the executive orders at issue here are neutral and generally

applicable. Given the orders’ general applicability and the latitude given to the

Executive and Legislative Branches – in the midst of a global pandemic – “‘to act

in areas fraught with medical and scientific uncertainties,’” S. Bay United

Pentecostal Church v. Newsom, 140 S. Ct. 1613 (2020) (Roberts, C.J., concurring)

(quoting Marshall v. United States, 414 U.S. 417, 427 (1974)), Plaintiff’s proposed

renewed attack – whether on the closing of bars, theaters, tattoo parlors and yoga

studios or on the exemptions from prosecution in connection with places of

religious worship or their owners – would be futile. The closure orders did not

target religion, even if they may have incidentally burdened it, and the exemptions




                                          31
clearly aimed at upholding religious freedom – a civil liberty protected within the

Bill of Rights – did so without differentiating between religious belief systems.

      Rather than challenging the list of places that were closed to the public on

equitable grounds – which included theaters, bars, yoga studios and tattoo parlors –

Plaintiff’s initial and proposed supplemental complaints seek a declaration that

“the exemption” violates his constitutional rights, and a permanent injunction “to

remove the exemption[,]” even when, on its face, the exemption would appear to

uphold Plaintiff’s constitutional rights – including for outdoor religious worship –

rather than diminish them. (ECF No. 27, PageID.710; ECF No. 44-1,

PageID.1114-1115.) In other words, and even ignoring for the moment the

mootness of these arguments since the restrictions and exemptions have since been

rescinded, Plaintiff in essence argues that, “[i]f I [and for that matter, anyone else]

cannot put on a play, go to a bar or visit a yoga studio due to the pandemic, all

religious worship in Hindu temples, mosques, synagogues and churches should be

subject to criminal prosecution.” His proposed supplemental complaint makes no

suggestion that he ever actually attempted to do any of these things for any

religious purpose, including “leading Pagan seasonal religious rituals.” The

proposed supplemental complaint only suggests that Plaintiff subjectively believed

he was “prevented” from doing so “under penalty of law.” (ECF 44-1,

PageID.1112-1114, ¶¶ 32-33, 40.) It appears – based upon the declaratory and


                                           32
injunctive relief prayed for in his formerly operative and proposed supplemental

pleadings – that, in Plaintiff’s view, unless the Executive Branch criminalizes

gatherings in places of religious worship in its exercise of authority to limit

gatherings in the context of a global pandemic, the Government has violated the

Establishment Clause by essentially establishing a state religion. Plaintiff supplies

no authority for this remarkable proposition, and the Court is aware of none.

      Relatedly, Plaintiff argues that the public and private venues where Pagan

worship takes place do not qualify as “place[s] of religious worship[,]” (id.,

PageID.1285-1286); yet, he offers no authority for this “definition.” In sum,

contrary to Plaintiff’s position, the Court concludes that the MDHHS religious

worship exemption would be found, under either a strict scrutiny standard or –

more likely – an applicable lesser standard, to be facially “tailored to include non-

conventional Pagan beliefs and practices.” (ECF No. 51, PageID.1286.) The

attack on these provisions would not survive a motion to dismiss.

             5.     Pleading a constitutional claim

      Governor Whitmer also argues that Plaintiff has failed to plead a

constitutional claim. (ECF No. 48, PageID.1253-1254.) By way of background,

and as noted above, the Undersigned’s November 23, 2020 report and

recommendation considered whether Plaintiff had pleaded a constitutional

violation, but noted that it was not necessary to reach this question if the Court


                                          33
agreed that Plaintiff’s claims were not justiciable. (ECF No. 41, PageID.1070-

1071.) Still, I noted that, if the Court disagreed with my justiciability conclusion

and reached the threshold issue of whether Plaintiff had plausibly pleaded federal

constitutional claims upon which relief may be granted, Plaintiff “would have quite

a hill to climb.” (Id., PageID.1070.) Citing multiple cases, I noted that EO 2020-

21’s religious worship exemption was “facially neutral and likely within the

Governor’s discretion.” (ECF No. 41, PageID.1070.)

      The same is true with respect to the instant motion. As noted in the prior

section of this order, Plaintiff has not adequately alleged standing for any of his

three proposed supplemental claims (Establishment Clause, Equal Protection

Clause or Free Exercise Clause). Thus, the Court need not further consider the

threshold issue of whether Plaintiff has plausibly pleaded federal constitutional

claims upon which relief may be granted.

      Nonetheless, if the Court did proceed to this issue, Governor Whitmer

appropriately argues that Plaintiff has failed “to plead a constitutional claim.”

(ECF No. 48, PageID.1253-1254.) At the time Governor Whitmer filed her

December 9, 2020 response (ECF No. 48), the then-active MDHHS Gatherings

and Face Mask Order was the version dated December 7, 2020, Paragraph 10(d) of

which stated:

      Neither a place of religious worship nor its owner is subject to penalty
      under this order for allowing religious worship at such place. No
                                          34
      individual is subject to penalty under this order for engaging in
      religious worship at a place of religious worship.

(ECF No. 48-2.) The most recently active, June 1, 2021 Gatherings and Face

Mask Order contains a similar provision at Paragraph 7(d), although – as noted

above – the order has since been rescinded.

      Here, Governor Whitmer accurately argues that “[t]he penalty exemption for

religious worship remains neutral, permitting all forms of religious worship

regardless of sect, denomination, creed, or otherwise.” (ECF No. 48,

PageID.1253.) Thus, the Court agrees with Defendant Whitmer that the religious

worship exemption permissibly “alleviat[es] . . . burden on religious exercise . . . .”

(Id.) See Illinois Republican Party v. Pritzker, 973 F.3d 760, 769 (7th Cir. 2020)

(“all that the Governor did was to limit to a certain degree the burden on religious

exercise that EO43 imposed.”), cert. denied, No. 20-1081, 2021 WL 1163871

(U.S. Mar. 29, 2021); Roman Cath. Diocese of Brooklyn, 141 S. Ct. at 66 (“the

regulations cannot be viewed as neutral because they single out houses of worship

for especially harsh treatment.”). As the Governor aptly pointed out in her

response to Plaintiff’s prior objections:

      The Supreme Court has long held that efforts to “alleviate[]
      exceptional government-created burdens on private religious exercise”
      do[] not run afoul of the [Establishment Clause]. Cutter v. Wilkinson,
      544 U.S. 709, 720 (2005); see also id. at 713 (“This Court has long
      recognized that the government may . . . accommodate religious
      practices . . . without violating the Establishment Clause.”) (internal
      quotations [and external citation] omitted); Corp. of Presiding Bishop
                                            35
      of the Church of Jesus Christ of Latter-[d]ay Saints v. Amos, 483 U.S.
      327, 349 (1987) (O’Connor, J. concurring) (removal of government-
      imposed burden on religious [organization] “should [be] perceive[d] .
      . . as an accommodation of the exercise of religion rather than as a
      Government endorsement of religion.”). “[T]here is room for play in
      the joints between the Free Exercise and Establishment Clauses,
      allowing the government to accommodate religion beyond free
      exercise requirements, without offense to the Establishment Clause.”
      Cutter, 544 U.S. at 713 (internal quotations [and external citations]
      omitted). Here, the religious-worship [exemption] does just that—it .
      . . accommodates the free exercise of religion without establishing or
      adopting any religion’s tenets.

(ECF No. 52, PageID.1302-1304.)

      F.     Conclusion

      The exemptions from prosecution for places of religious worship and their

owners caused no harm to Plaintiff; if anything, they provided a protection to him.

Under the exemptions, he enjoyed the freedom to practice his own religion at any

indoor or outdoor “place of religious worship” without fear of prosecution.

According to his pleadings, he assumed otherwise – i.e., that he (and other Pagans)

“is” or was/were “prevented from” holding outdoor religious gatherings, attending

yoga classes, gathering at “the Nightlight bar . . . [,]” and other activities “under

penalty of law” (ECF No. 44-1, PageID.1112-1114, ¶¶ 32, 37-38, 40) – and

seemingly refrained from certain religious practices on his own volition,

notwithstanding the religious practice/worship exemptions. Nowhere does he

allege that the Government failed to apply or give him the benefit of the

exemptions. To the extent he believes that he was prevented from carrying out acts
                                           36
or expressions of worship because bars, theaters, yoga studios and tattoo parlors

were shut down, he has attacked the wrong provisions in the various Covid-related

executive or MDHHS orders, choosing to seek the nullification of the exemptions

rather than of the restrictions themselves. However, it is not the religious

exemptions that prevented him from holding religious celebrations at outdoor

venues, putting on religious-themed plays at a theater, getting religious tattoos,

practicing yoga in a studio, or meeting fellow Druids at bars; it was, if anything,

the various shutdown directives that would have impeded these activities, and then

only if the express exemptions, which are not alleged to have ever been tested in

these instances, were deemed inapplicable. Yet, rather than seek the nullification

or enjoinder of these restrictions, he instead has consistently complained in this

lawsuit that the directives were not restrictive enough, i.e., that places of worship

should have been closed in order to foreclose the possibility of becoming super-

spreaders. (ECF No. 27, ¶ 26; see also id., ¶¶ 27-36, 40.) Similarly, the proposed

supplemental Establishment Clause claim mentions protection of “public health.”

(ECF No. 44-1, ¶ 29.) Plaintiff cannot have it both ways.

      The exemptions at issue neither established a state religion, nor favored

particular religions, nor inhibited Plaintiff’s own free expression of genuinely-held

religious beliefs. Indeed, the exemptions protected his expression of such beliefs.

As the Supreme Court reminded us at the end of this term, “[t]o have Article III


                                          37
standing to sue in federal court, plaintiffs must demonstrate, among other things,

that they suffered a concrete harm. No concrete harm, no standing.” Transunion

LLC v. Ramirez, No. 20-297, 2021 WL 2599472, at *3 (June 25, 2021). This is so,

because “[f]ederal courts do not exercise general legal oversight of the Legislative

and Executive Branches, or of private entities. And federal courts do not issue

advisory opinions.” Transunion, 2021 WL 2599472 at *6. Plaintiff’s proposed

supplemental complaint still fails to demonstrate standing on the basis of a

“concrete, particularized, and actual or imminent” injury. Id. His proposed

supplemental pleading will not cure the lack of justiciability identified in my prior

report and recommendation.

      G.     Order

      While there are differences between Plaintiff’s formerly operative pleading

and the proposed supplemental pleading, the differences do not warrant requiring

Plaintiff to file a separate lawsuit. Because he cannot pursue even nominal

damages claims against government actors in their official capacity, and because

the restrictions and exemptions at issue happen to have been recently rescinded,

Plaintiff’s proposed supplemental challenge(s) is (are) now moot (Section I.D.4.a).

Moreover, the proposed supplemental differences are futile, because Plaintiff has

not adequately alleged standing (Section I.D.4.b). In fact, Plaintiff’s lack of

standing and other deficiencies in his pleadings were discussed at length in my


                                          38
prior report and recommendation. (ECF No. 41.) The proposed supplementation

does not cure the threshold problems identified therein, to which reference is again

made here. Having reached these conclusions, the Court need not consider the

additional threshold issue of whether Plaintiff has plausibly pleaded federal

constitutional claims upon which relief may be granted. Accordingly, Plaintiff’s

November 25, 2020 motion for leave to file a supplemental complaint under Fed.

R. Civ. P. 15(d) (ECF No. 44) is DENIED.

      IT IS SO ORDERED. 11



Dated: July 12, 2021
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




11
  The attention of the parties is drawn to Fed. R. Civ. P. 72(a), which provides a
period of fourteen (14) days after being served with a copy of this order within
which to file objections for consideration by the district judge under 28 U.S.C. §
636(b)(1).
                                         39
